Citation Nr: 1442284	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-15 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral pes planus with hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2010, the Veteran testified before an Acting Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

In September 2011, the Board remanded the claim for a rating in excess of 30 percent for bilateral pes planus with hallux valgus, and claims for service connection for a lumbar spine disorder and an acquired psychiatric disorder, to include depression as secondary to service-connected disability, for further development.  In a December 2012 rating decision, the RO granted service connection for major depressive disorder and lumbar strain with degenerative disc disease (DDD), representing a full grant of the benefits sought with respect to those claims.  

In March 2008, the Veteran filed a claim for an annual clothing allowance.  A handwritten note on the claim states that it was sent to the VA Medical Center (VAMC).  During the July 2010 hearing, the Veteran testified that he had not been issued a clothing allowance for his brace.  In May 2014, the RO sent the Veteran a letter advising him that he was eligible to apply for the clothing allowance benefit; however, it is not clear from the record before the Board whether the previously filed claim for a clothing allowance was adjudicated.  Accordingly, the March 2008 claim for an annual clothing allowance is referred to the Agency of Original Jurisdiction (AOJ) for any appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Acting Veterans Law Judge who conducted the July 2010 hearing is no longer employed at the Board.  In February 2013, the Board issued a letter to the Veteran that informed him of this circumstance and that asked him to inform the Board as to whether or not he wanted to attend a new hearing.  See 38 U.S.C.A. § 7107(c) (West 2002).  The Board advised the Veteran that, if he did not respond within 30 days, it would be assumed that he did not want another hearing.  The Veteran replied in April 2013 that he wanted to appear at a hearing before a Veterans Law Judge at the RO.  While this response was received over 30 days after mailing of the February 2013 letter, the Board observes that there appears to have been some confusion regarding the Veteran's mailing address, as a new address was reported in correspondence received at the Appeals Management Center (AMC) on the date of mailing of the Board's February 2013 letter.  Remand is required to schedule the Veteran for his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  The RO should notify the Veteran and his representative of the location, date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013), and should associate a copy of such notice with the claims file/e-folder.  After the hearing, the case should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



